Citation Nr: 0844338	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  07-40 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased initial rating for left knee 
disability, currently evaluated as 10 percent disabling. 

REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John B. Carlson, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 12, 2006 to July 
27, 2006.
 
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.


FINDING OF FACT

The veteran's left knee disability is not productive of 
limitation of flexion to 30 degrees, limitation of extension 
to 10 degrees, or even slight recurrent subluxation or 
lateral instability.


CONCLUSION OF LAW

The criteria for assignment of a disability rating in excess 
of 10 percent for left knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§3.159, 4.1-4.14, 4.20, 4.27, 4.40-4.46, 4.59, 
4.71a, Diagnostic Codes 5257, 5260, 5261 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence  
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA provided the veteran with the notice 
contemplated by 38 U.S.C.A. § 5103(a) and  38 C.F.R. § 
3.159(b) in August 2006 and May 2008 correspondences, 
including the information and evidence necessary to establish 
an earlier effective date in the event the veteran's claim 
was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The RO most recently readjudicated the claim in 
a June 2008 supplemental statement of the case, thereby 
resolving any deficiency in the timing of notice.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 
2007); Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) clarified VA's notice obligations in increased 
rating claims.  Inasmuch as the instant claim involves an 
appeal from the initial rating assigned the left knee 
disability, however, Vazquez-Flores is inapplicable. 

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
The record also reflects that the veteran was afforded VA 
examinations in January 2007 and February 2008.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

The veteran essentially contends that the currently assigned 
10 percent rating assigned for his left knee disability does 
not accurately reflect the severity of his disability.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes 
identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

Although the veteran's entire history is reviewed when making 
a disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Where entitlement to compensation has 
been established and a higher initial disability rating is at 
issue, as in this case, the level of disability at the time 
entitlement arose is of primary concern.  A claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet.  
App. 202, 206-7 (1995).

The veteran's left knee disability has been assigned a 10 
percent disability rating pursuant to Diagnostic Code 5261 
for limitation of extension.  Under this provision, extension 
limited to 5 degrees is noncompensable.  A 10 percent rating 
is warranted when extension is limited to 10 degrees.  A 20 
percent rating is warranted when extension is limited to 15 
degrees.  

Diagnostic Code 5260 pertains to limitation of flexion.   
Under this provision, flexion limited to 60 degrees is 
noncompensable.  A 10 percent rating is warranted when 
flexion is limited to 45 degrees.  A 20 percent rating is 
warranted when flexion is limited to 30 degrees.  Normal 
range of motion of a knee is from zero degrees of extension 
to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II 
(2008).

Diagnostic Code 5257 pertains to other impairment of the 
knee.  Under this provision, a 10 percent rating is warranted 
for slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee.  

VA's Office of General Counsel has provided guidance 
concerning increased rating claims for knee disorders.  
Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA 
General Counsel has stated that compensating a claimant for 
separate functional impairment under Diagnostic Code 5257 and 
5003 does not constitute pyramiding.  See VAOPGCPREC 23-97.

VA's General Counsel also has held that separate ratings may 
be assigned under Diagnostic Code 5260 and Diagnostic Code 
5261 for disability of the same joint.  See VAOPGCPREC 9-
2004. 

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
Diagnostic Code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran essentially contends that his left knee 
disability interferes with his work and causes him constant 
pain, justifying a rating higher than 10 percent.  The 
veteran reports that the pain in his knee is worse when not 
wearing a brace.  The veteran also states that he walks with 
a constant limp, has trouble navigating steps, and has 
trouble walking between classes.

The veteran submitted private medical records including 
treatment records from Moreland Family Medicine Associates 
(MFM) from August through October 2006 and records from 
Jeffrey Larson, M.D., in October and November of 2006.  The 
records show treatment for left knee pain including physical 
therapy and pain killers.  Records from Dr. Larson for 
September 14, 2006, describe tenderness over the patellar 
tendon and prepatellar area, with full extension and flexion 
of the left knee.

The veteran was afforded several VA examinations while 
pursuing his claim.  In January 2007 the physical examination 
revealed slight swelling of the left knee with tenderness 
over the patellar tendon and a mildly positive patellar grind 
test.  The veteran's left knee was able to fully extend and 
to flex to 137 degrees.  The examiner reported that the 
veteran's gait was normal, the ligaments were intact, and 
that there was no crepitus other than an element of patellar 
snapping.  

A VA examination report from February 2008 showed no 
erythema, warmth, swelling, or joint effusion.  The veteran 
was able to fully extend his knee and flex to 120 degrees 
which did not change with repetitive motion testing.  The 
examiner reported that the veteran's flexion was limited by 
his body habitus and that the veteran walked with an antalgic 
gait.  The examiner noted that he could not address range of 
motion during flareups without resorting to speculation.  
Additionally, the examiner determined that the veteran 
experienced anterior knee pain with deep flexion past 90 
degrees.  The veteran had tenderness with patellar 
subluxation but no joint line tenderness and a negative 
McMurray's test.  The examiner determined that there was no 
additional functional impairment due to pain, pain on 
repetitive use, fatigue, weakness, lack of endurance, or 
incoordination.

The Board initially finds that the veteran's left knee 
disability is more appropriately rated under Diagnostic Code 
5260 than under Diagnostic Code 5261, or any other diagnostic 
code.  In this regard, the Board points out that examination 
of the veteran's knee has consistently demonstrated the 
absence of any left knee instability, subluxation, or 
limitation of extension.  The primary disabling manifestation 
of the veteran's left knee disorder is limitation of motion, 
and of flexion in particular.  The Board will accordingly 
evaluate the veteran's disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

In light of the aforementioned medical evidence, the Board 
finds that the veteran's left knee disability does not 
warrant a rating in excess of 10 percent even when taking 
into account functional limitation due to factors such as 
pain.  See 38 C.F.R. § 4.40, 4.45, 4.59, 4.71, Plate II, 
Codes 5260 and 5261; DeLuca v. Brown, 8 Vet. App. at 206-7.  
The currently assigned 10 percent disability evaluation is 
based on evidence showing that the veteran's left knee 
disability is manifested by symptoms which include pain on 
motion and limitation of flexion to no more than 90 degrees.  
The Board finds that the evidence of record reveals no 
additional factors which would restrict motion in the left 
knee to the equivalent of no more than 30 degrees of flexion, 
as would be required for a rating in excess of 10 percent 
under Diagnostic Code 5260.

The Board has also considered whether the veteran is entitled 
to a separate compensable disability rating under any other 
applicable Diagnostic Code.  A separate rating under 
Diagnostic Code 5261 is not warranted, because the veteran 
has consistently exhibited full extension, most recently upon 
VA examination in February 2008.  

Moreover, neither a higher rating nor a separate compensable 
rating is warranted under Diagnostic Code 5257, because none 
of the VA examinations noted any recurrent subluxation or 
lateral instability.  

In conclusion, the medical evidence in this case demonstrates 
that the veteran's service-connected left knee disability is 
manifested by some limitation of flexion and pain, but not to 
the extent that flexion is limited to 30 degrees or less.  
Thus, the Board has concluded that a disability rating in 
excess of 10 percent is not warranted under Diagnostic Code 
5260, and a separate compensable rating is not warranted 
under any other diagnostic criteria for the veteran's left 
knee disability.  The Board also finds that the evidence does 
not support assignment of higher or separate ratings during 
any period from the effective date of the grant of service 
connection for the left knee disorder. See Fenderson v. West, 
12 Vet. App. 119 (1999)

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1).  
Notably, however, the record contains no objective evidence 
that the  veteran's service-connected left knee disability 
has resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation, or that it has necessitated frequent 
periods of hospitalization.  At his VA examination in January 
2007 the veteran reported working a seasonal position at Best 
Buy with no difficulties.  In February 2008, the veteran 
reported employment as a part-time bank teller with an 
inability to stand for long periods.  He explained, however, 
that he was allowed to use a stool and sit between customers.  
Accordingly, the Board finds that the impairment resulting 
from the veteran's left knee disability is appropriately 
compensated by the currently assigned schedular ratings and 
that 38 C.F.R. § 3.321 is inapplicable. 


ORDER

Entitlement to a rating in excess of 10 percent for left knee 
disability is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


